SECOND CORRECTED EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Knight on 12/03/2020.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1 was deleted and replaced with:
“A conditioning device for replacing a ceiling-mounted faceplate that communicates air to and from an air conditioning unit, the conditioning device comprising:
	a frame having a mounting side, an access side that is opposite the mounting side, and a plurality of walls coupled between the mounting side and the access side, wherein the mounting side is configured to be coupled to a ceiling such that the mounting side is below the ceiling and the plurality of walls extend downwardly from the mounting side, wherein the mounting side defines a ventilation intake opening that communicates the air from the conditioning device into the air conditioning unit, wherein the access side defines an access opening that communicates the air into the conditioning device;
	an access panel having coupling features for removably coupling the access panel to the frame, wherein the access opening of the frame is accessible when the access panel is removed from the frame, and wherein the frame remains in position on the ceiling when the access panel is removed; and 
a filter receiver configured to retain a filter such that the air entering the conditioning device is directed through the filter before entering the ventilation intake opening;
	wherein at least one inlet is defined within at least one of the frame and the access panel, and wherein the air is communicated into the conditioning device through the at least one inlet; and
wherein the air conditioning unit generates a sound output level when operating at a location below the ceiling where the air is provided to the air conditioning unit, further comprising sound 

Claim 18 was deleted and replaced with:
“A conditioning device for replacing a ceiling-mounted faceplate that communicates air to and from an air conditioning unit via a ceiling, the conditioning device comprising:
	a frame having a mounting side configured to be coupled to the ceiling, an access side that is opposite the mounting side, and a plurality of walls coupled between the mounting side and the access side, wherein the mounting side is configured to be coupled to a ceiling such that the mounting side is below the ceiling and the plurality of walls extend downwardly from the mounting side, wherein the mounting side defines a ventilation intake opening that communicates the air from the conditioning device into the air conditioning unit, wherein the access side defines an access opening that communicates the air into the conditioning device; 
	a filter receiver coupled to the frame and configured to retain a filter such that the air from outside the conditioning device is directed to the ventilation intake through the filter, wherein the filter is removable from the filter receiver while the filter receiver remains within the frame and while both the filter receiver and the frame remain in position relative to the ceiling; and
	an access panel having coupling features for removably coupling the access panel to the frame, wherein the access opening of the frame is accessible when the access panel is removed from the frame;
	at least one inlet is defined within at least one of the frame and the access panel, and wherein the air enters the conditioning device through the at least one inlet;
wherein the air conditioning unit generates a sound output level at a location below the ceiling where the air enters the air celling when operating, further comprising sound attenuation material retained between the mounting side and the access side of the frame, wherein the sound attenuation material reduces the sound output level at the location below the ceiling relative to the sound output level without the sound attenuation material.”
Claims 5 & 7-9 have been amended to depend on Claim 1.

Claims 4, 17 & 19 have been canceled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R Schult/Examiner, Art Unit 3762

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762